Citation Nr: 1132172	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gynecologic disorder, to include ovarian cysts and endometriosis.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for abdominal and pelvic pain, and, if so, whether service connection may be granted.

3.  Entitlement to a compensable evaluation for migraine headaches, including prior to January 17, 2007, and from January 17, 2007.

4.  Entitlement to a compensable evaluation for maxillary sinusitis, including prior to January 17, 2007, and from January 17, 2007. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from October 1989 to March 1993.  Additionally, the Veteran had reserve component service prior to the period of active duty, including a period of initial active duty for training (IADT) from September 1985 to December 1985; other reserve service is unverified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in January 2011 at the RO.

The issues on appeal are more accurately stated as listed on the title page of this decision.  The Veteran's claims for service connection for gynecologic disorders are based on the claimant's description, symptoms, and medical evidence.  The claimant did not intend to limit the disorders for which she seeks service connection to the diagnosed disorders of ovarian cysts and endometriosis.  The Veteran sought service connection for a disorder claimed as abdominal and pelvic pain because various providers have assigned differing diagnoses for her pain over the years.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims for service connection for a gynecologic disorder, to include ovarian cysts and endometriosis, and the claim for service connection for abdominal and pelvic pain, and the claims for a compensable evaluation for maxillary sinusitis from January 17, 2007, and for an evaluation in excess of 30 percent for migraine headaches from January 17, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's testimony that abdominal and pelvic pain has been chronic and medical opinions submitted during the course of this appeal constitute new and material evidence to reopen a claim of entitlement to service connection for pain of the abdomen and pelvis denied in 1993.

2.  The objective medical evidence and the history provided by the Veteran prior to January 17, 2007, establish that the Veteran's migraine headaches, on average, resulted in prostrating symptoms requiring medication an average of once monthly, but there is no medical evidence or report from the Veteran of prostrating migraine headache attacks more often than an average of once per month. 

3.  The medical evidence prior to January 17, 2007, demonstrates that the Veteran did not manifest sinusitis on radiologic examination, and primarily sought medical evaluation for headaches attributed to migraine headache disability, and was not treated with antibiotics for sinusitis during the period addressed in this decision.  
  

CONCLUSIONS OF LAW

1.  New and material evidence having been presented subsequent to the 1993 denial of service connection for abdominal and pelvic pain, that claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).

2.  The criteria for an increase to 30 percent of the evaluation for migraine headaches have been met prior to January 17, 2007, but the criteria for an evaluation in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2010). 

3.  The criteria for a compensable evaluation for sinusitis are not met prior to January 17, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she has submitted new and material evidence to reopen a claim for service connection for abdominal and pelvic pain.  Because the determination below to reopen the claim is favorable to the Veteran, VA's duties to the Veteran with respect to this claim need not be discussed.

The Veteran contends that she is entitled to a compensable evaluation for migraine headache and sinusitis.  Before addressing the merits of the increased ratings claims, for the period evaluated, the Board will address compliance with its duties to the Veteran.

Duty to notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify the Veteran of the criteria for an increased evaluation was met by a letter issued in June 2006, shortly after the Veteran submitted her claims.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing the appeal, and identified the Veteran's duties in obtaining information and evidence to substantiate the claims.  This notice was provided prior to the initial unfavorable decision on the increased ratings claims by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  VA is not required to advise the Veteran to submit evidence of the effect that such worsening or increase had on the claimant's employment and daily life, or to provide claimant-tailored notice of any applicable criteria for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  If VA does not provide pre-adjudicative notice of any of element necessary to substantiate the claim, then the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The Veteran received the necessary notice in the June 2006 letter.  Notice regarding disability ratings and effective dates was provided in the same letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In view of the above, the Board finds that the notice requirements pertinent to the appeal have been met.

Duty to assist

The Board also finds that the duty to assist requirements have been fulfilled.  Private and VA medical records relevant to this appeal have been requested and obtained through January 17, 2007.  VA examination was afforded in July 2006.  That examination remained current through January 17, 2007, the period for which continuous VA and private clinical records have been obtained.  The clinical and employment records address the functional effects caused by the migraine disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Veteran testified at a hearing before the Board in January 2011.  No additional evidence pertinent to the period addressed in this decision was identified.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

1.  Request to reopen claim for service connection for abdominal and pelvic pain

Because the Veteran did not submit a Notice of Disagreement (NOD) following the 1993 denial of service connection for abdominal and pelvic pain, the unfavorable determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO has determined that new and material evidence has been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.

Since the final 1993 rating decision, three volumes of VA and private post-service clinical records have been obtained.  Additionally, the Veteran has testified that she has experienced chronic and continuous pelvic and abdominal complaints since service.  Medical opinions of record document assignment of several diagnoses for the Veteran's abdominal and pelvic pain.  The Board considers these records and the Veteran's testimony new and material, and sufficient to reopen the claim.  

It is the Board's opinion that further development of the claim is required before the reopened claim may be addressed on the merits.  The claim is addressed further in the Remand below.

Increased Ratings - General Regulations

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in the disability, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

2.  Evaluation for migraine headaches prior to January 17, 2007

Service connection for migraine headaches was granted in 1993, and an initial noncompensable rating assigned.  That noncompensable evaluation remained in effect in January 2006, when the Veteran sought an increased rating.   

A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this rating is the maximum schedular rating available.

The Board has reviewed the evidence during the year prior to the Veteran's January 2006 claim for an increased rating for migraine headaches.  In January 2005, the Veteran was treated for complaints of headache.  The complaint was apparently attributed to the Veteran's migraine disability, as a referral to neurology was recommended.  The Veteran was treated by VA for recurrent migraine headaches in February 2005, May 2005, and June 2005.  She also sought private treatment for migraine headaches in June 2005.

Records of July 2005 and August 2005 VA treatment of the Veteran for migraine headaches reflect that, in August 2005, the Veteran reported some improvement in migraine headaches over the past month.  Medication for migraine headaches was prescribed in September 2005.  Records of medications dispensed by VA reflect that the prescription for the medication for migraine headaches remained active, but there is no record that the Veteran sought medical evaluation of headaches during the period from November 2005 through July 2006.

In July 2006, the Veteran underwent VA examination.  At that time, she reported frequent headaches, occurring at least monthly.  At times, she had associated symptoms of nausea, but without photophobia.  She reported that she was not being treated for headaches.  

VA outpatient treatment records dated from July 2006 through October 2006 reflect that the Veteran was treated for pain and symptoms attributed to a gynecologic disorder or disorder on a frequent basis, but there is no record that the Veteran sought evaluation for migraine headaches.  The Veteran underwent a hysterectomy in October 2006, and VA treatment records through January 17, 2007 reflect frequent post-operative evaluations, but do not reveal that the Veteran complained of migraine headaches.  

Private treatment records dated in October 2006 reflect that the Veteran sought evaluation for headaches and dizziness.  These symptoms were attributed to a recent increase in the dosage of a medication, not to migraine headache disability, and the medication dosage was decreased.  

Private treatment records dated in December 2006 reflect that the Veteran was treated for disorders other than migraine headaches, and requested that the provider complete records for her employer related to disorders other than migraine headaches.

The Veteran report at her July 2006 VA examination that she had migraine headaches averaging monthly, and that report is credible, since outpatient treatment records in the year prior to that examination reflect that she sought medical evaluation for headaches on numerous occasions.  The Board finds that the Veteran meets the criteria for a 30 evaluation for migraine headaches during the period prior to January 17, 2007.  

The Board must next consider whether the Veteran met the criteria for a 50 percent evaluation for migraine headaches prior to January 17, 2007.  The Board finds that the clinical records establish that the Veteran lost significant time from work in 2006 as a result of a hysterectomy, and that she requested assistance from her medical providers to complete a medical request for leave due to a gastrointestinal disorder.  

These records establish that the Veteran had medical disorders other than migraine headaches that resulted in significant losses of industrial productivity.  The record demonstrates that lengthy leave from work in October 2006, November 2006, and December 2006 was due to a hysterectomy, and the loss of industrial productivity in the months prior to January 17, 2007 cannot be attributed to migraine headache disability beyond the extent encompasses in the 30 percent evaluation granted prior to January 17, 2007.  

Although the Veteran's representative argued, at the January 2011 hearing, that the Veteran's migraine headaches should be evaluated as 50 percent disabling based on the Veteran's time lost from work, the evidence prior to January 17, 2007, demonstrates that the primary reasons for the Veteran's loss of time from work were unrelated to migraine headache disability.  An increase from noncompensable to 30 percent for migraine headache disability is warranted, but the preponderance of the evidence is against an evaluation in excess of 30 percent for migraine headache disability prior to January 17, 2007.  

Extraschedular evaluation

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

The Board finds that the schedular rating criteria for the 30 percent evaluation for migraine headaches reasonably describes the Veteran's headache disability, averaging symptoms monthly.  The Board has noted that the Veteran has significant economic inadaptability due to medical disorders other than migraine disability, but those disorders are not medically attributed to the service-connected migraine disorder and do not warrant an extraschedular evaluation for the service-connected disability.  The schedular criteria encompass the symptoms of the service-connected headaches.  Consideration of referral for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

As noted above, the Veteran has maintained employment, except, with regard to the period under consideration, for leave required for a surgical procedure unrelated to migraine headaches and a gastrointestinal disorder unrelated to migraine headaches.  The Board finds that the facts are consistent with the determination that referral for extraschedular consideration is not required.  

3.  Evaluation for sinusitis prior to January 17, 2007

The Veteran's sinusitis is rated under DC 6513, which provides criteria use to evaluate chronic, maxillary sinusitis.  This Diagnostic Code is rated under the General Rating Formula for Sinusitis (DCs 6510 through 6514).  

Under the General Rating Formula for Sinusitis, a noncompensable evaluation is awarded where the condition is detected by x-ray only.  A 10 percent evaluation is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

VA outpatient treatment records dated in January 2005 reflect that the Veteran reported headaches.  The Veteran's complaint of headache pain was apparently attributed to her service-connected migraine headache disability, as a referral to neurology was recommended, and no medication other that a pain medication was prescribed.  The Veteran sought treatment for recurrent headaches in February 2005, May 2005, and June 2005.  She also sought private treatment for migraine headaches in June 2005.  At each of those treatment visits, the Veteran's headaches were attributed to a migraine headache disorder.  No provider assigned a diagnosis of sinusitis.  July 2005, August 2005, and September 2005 VA treatment records reflect that the Veteran was treated for migraine headaches, but no provider assigned a diagnosis of sinusitis.  

On VA examination conducted in July 2006, the Veteran reported that she was not under medical treatment for sinusitis.  Radiologic examination disclosed no evidence of sinusitis.  The examiner found no objective evidence of tenderness over the frontal or maxillary sinuses.  The examiner opined that there was no subjective or objective evidence of sinusitis.  

The Veteran sought private treatment for complaints of frontal facial pain, nasal congestion, and a sore throat in September 2006.  A diagnosis of upper respiratory infection was assigned.  The provider recommended use of chloroseptic spray, but did not prescribe antibiotics.  The Veteran underwent a surgical procedure unrelated to sinus disability in October 2006.  The extensive records related to that surgery disclose no evidence of treatment of sinusitis.  Private and VA treatment records through January 17, 2007 reflect no complaints of sinusitis or treatment for sinusitis.  

The clinical evidence establishes that the Veteran had at least one episode of sinusitis during the relevant period, but falls short of demonstrating that the Veteran was incapacitated by that episode of sinusitis, or any other episode of sinusitis, and establishes that prolonged (lasting four to six weeks) antibiotic treatment was not prescribed for sinusitis during the period in question.  In particular, the VA and private treatment records, when read together, reflect that the Veteran was seen an average of monthly for various medical disorders, but there are no notations in the records that antibiotics were prescribed for sinusitis or that the Veteran reported sinusitis.  

The preponderance of the evidence is against a compensable evaluation for sinusitis.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.

Extraschedular evaluation

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The disability picture presented by the Veteran's sinusitis establishes minimal symptomatology, one episode of medical treatment of sinusitis, and no objective findings of sinusitis.  As such, the Board finds that there is no basis in the disability picture to refer the Veteran for consideration of extraschedular evaluation for sinusitis.  

The Board finds that the schedular rating criteria for the noncompensable rating reasonably describe the Veteran's sinusitis during this period, as all complaints of headache were attributed to the Veteran's migraine headache disability, and there was only one episode of medical treatment of or objective manifestation of sinusitis.  Consideration of referral for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

As noted above, the Veteran has maintained employment, except, with regard to the period under consideration, for leave required for a surgical procedure unrelated to sinusitis.  The Board finds that the facts are consistent with the determination that referral for extraschedular consideration is not required.  


ORDER

New and material evidence having been submitted, the request to reopen the claim for service connection of abdominal and pelvic pain is granted; the request is granted to this extent only.

An increase in the evaluation for migraine headaches from noncompensable to 30 percent is granted prior to January 17, 2007, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  

The claim for a compensable evaluation for sinusitis is denied.



REMAND

With respect to the claim of entitlement to service connection for a gynecologic disorder, to include ovarian cysts, endometriosis, and the claim of entitlement to service connection for abdominal and pelvic pain, the Board notes that the Veteran has not been afforded a VA examination for the purpose of determining the nature and etiology of current abdominal and pelvic pain and to determine whether the Veteran has a current gynecologic disorder which was first manifested in or incurred in service.  As such, a VA examination should be conducted.  

The Board cannot say with certainty that VA clinical records in this case are complete, because there is no record of VA treatment during the period from January 17, 2007 through February 12, 2008.  VA treatment records from February 12, 2008 through June 2008 and December 2008 VA outpatient treatment records are associated with the claims file, but no VA treatment records dated in 2009 or 2010 are associated with the claims files.  The claims for increased ratings cannot be evaluated after January 17, 2007, without VA clinical records or a specific memorandum for the record that no additional VA treatment records are available.  

The Board also notes that no private clinical records are associated with the claims files for treatment during the period from December 2006 through June 2008; no private records after 2009 are associated with the claims files, although a few pages of records which appear to be related to the Veteran's employment dated in 2009 through 2011 are associated with the claims file.  The claims for increased ratings cannot be evaluated after January 17, 2007, without private clinical records or a specific memorandum for the record that no additional private treatment records are available.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran has submitted employment records reflecting that she was absent from work for periods in 2007.  For example, there is a May 2008 statement indicating that the Veteran has been "out" due to illness since 2007, but the statement does not indicate the nature of the illness which required the absence from work.  Records dated in 2009 and 2010 similarly indicate that the Veteran has missed work, but do not indicate the nature of the disorder which cause the absence.  The Veteran should be afforded an opportunity to submit or identify records which provide the missing information.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the criteria for substantiating each claim on appeal, including the need for evidence from January 17, 2007, to the present as to the increased ratings claims.

2.  Obtain copies of all outstanding VA treatment records dating from January 17, 2007 to February 12, 2008, and from June 2008 to the present, and associate them with the claims file.  Duplicate records need not be associated with the claims files.  

3.  Afford the Veteran an opportunity to identify any non-VA or private clinical records, and any non-clinical evidence, such as statements of others, or employment evidence regarding the severity of the symptoms of the service-connected migraine and sinusitis disabilities.  

4.  Request private clinical records from Kaiser Permanente, or other identified private provider, from January 1, 2007 to June 2008 and from December 2008 to the present, with appropriate authorization.  

5.  Afford the Veteran VA gynecologic examination, and any other examination as necessary, to obtain opinions as to the onset and etiology of ovarian cysts and endometriosis.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiners should obtain a complete history from the Veteran, review the entire claims file, including the service treatment records and post-service records, and the transcript of the Veteran's hearing.  Each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

The examiner(s) should address the following:
      (a) Diagnoses:  (i) Does the Veteran currently manifest ovarian cysts?  (ii) Does the Veteran currently manifest endometriosis?  (iii) Does the Veteran currently manifest abdominal and pelvis pain?  What diagnoses should be assigned for the disorders underlying current complaints of abdominal and pelvic pain?  
      (b) Is it at least as likely as not (50 percent or greater probability) that ovarian cysts were first manifested during the Veteran's service, had an onset during the Veteran's active service, have been chronic and continuous since the Veteran's active service, or if such disorder pre-existed the Veteran's service, was aggravated therein?
      (c) Is it at least as likely as not (50 percent or greater probability) that endometriosis was first manifested during the Veteran's service, had an onset during the Veteran's active service, has been chronic and continuous since the Veteran's active service, or if such disorder pre-existed the Veteran's service, was aggravated therein?
      (d) Is it at least as likely as not (50 percent or greater probability) that abdominal and pelvic pain, and the disorder underlying those complaints, was first manifested during the Veteran's service, had an onset during the Veteran's active service, has been chronic and continuous since the Veteran's active service, or if such disorder pre-existed the Veteran's service, was aggravated therein?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset and chronicity of abdominal and pelvic pain and complaints of gynecologic disorders.

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

6.  Afford the Veteran VA examination of the sinuses.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with each examination.  The examiner should obtain history from the Veteran and review the claims files, including VA and private records after January 17, 2007.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report. 

The examination report should include a detailed account of the severity of sinus disability from January 17, 2007, to the present.  In particular, the examiner should describe the current severity of sinus disability, including objective manifestations, use of antibiotics to treat sinus disability, the Veteran's description of symptoms, and describe any increases in severity from January 17, 2007, to the present.  In answering each question, the examiner must comment on the Veteran's lay statements as to severity of sinus disability symptoms.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  

7.  Afford the Veteran VA examination as necessary to determine the severity of migraine headaches.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with each examination.  The examiner should obtain history from the Veteran and review the claims files, including VA and private records from January 17, 2007.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report. 

The examination report should include a detailed account of the manifestations and severity of the migraine headaches from January 17, 2007, to the present.  In particular, the examiner should describe objective manifestations, frequency of use of medications and types of medications used, the Veteran's description of symptoms, and describe any increases in severity from January 17, 2007, to the present.  In answering each question, the examiner must comment on the Veteran's lay statements as to severity of migraine disability symptoms.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  

8.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


